DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/22 has been entered.

Claim Objections
Claims 2-7, 9, 10, 12, and 13 are objected to because of the following informalities: in the preamble of claims 2-7, 9, 10, 12, and 13 “The method of making precise alignment and decal bonding of a pattern of solder preforms to a target surface comprising” should read “The method of making precise alignment and decal bonding of the pattern of solder preforms to the target surface comprising” and in claim 4 “assembles separate components” should read “assembles the separate components”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the alignment fixture aligns and assembles separate components on a curved surface” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “providing a workpiece having a target surface”.  It is unclear if this target surface is the same as that of the preamble.  For the purpose of this examination, this limitation will be interpreted as being the same.
Claim 9 recites “a target surface” and “the target surface”.  It is unclear if these are the same as that of claim 1.  For the purpose of this examination, this limitation will be interpreted as being “a/the receiving sample target surface”.
Claim 10 recites the limitation “the step of making solder bonds”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites, “wherein the step of removing the release tape is by thermal means”  while claim 1 recites, “wherein the step of removing the release tape is by photonic means”.   It is unclear as to how it can be both means.  For the purpose of this examination, this limitation will be interpreted as either means is acceptable.
Claim 12 recites the limitation “the step of bonding electrical elements or structures”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the step of bonding superconducting elements or structures”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,994,918 B2) in view of Gondotra et al. (US 5,088,639), Cheung et al. (US 6,210,514 A1), Unrath (US 2014/0263223 A1), Nantel et al. (US 6,621,060 B1), and Applicant’s Admitted Prior Art (AAPA).
Regarding claim 1, Johnson teaches:
A method of making precise alignment and decal bonding of a pattern of solder preforms to a target surface comprising: 
forming a solder [solder (208) of structure (100); figure 2] and release tape [tape (302)] combination [figure 3 combo and combo (508) in figure 5]; 
laser-cutting an outline or perimeter of a desired solder shape pattern of elements [elements cut from structure (100) or padstack (904), see figure 9]; 
placing the release tape with the desired solder shape pattern of elements on the target surface [figure 5]; 
placing the desired solder shape pattern of elements onto the target surface [figure 5]; 
removing the release tape [figure 7]; and 
bonding the pattern of the solder preforms to the target surface [figure 6].
Johnson does not teach:
A method of making precise alignment and decal bonding of a pattern of solder preforms to a target surface comprising: 
cutting and placing a length of a solder ribbon onto a release tape forming a solder ribbon and release tape combination; 
placing the solder ribbon and release tape combination on a vacuum chuck on an X-Y stage pair in a laser micromachining system; 
adjusting the working distance of a galvo from the solder ribbon and release tape combination by focusing an optical image on a camera; 
laser-cutting the elements on the solder ribbon and release tape combination; 
creating indexing holes through the release tape while maintaining the spatial alignment of the solder ribbon and release tape combination; 
peeling off a portion of the solder ribbon from the release tape; 
allowing the desired solder shape pattern of elements to remain and wherein the remaining elements form the solder preforms on the release tape; 
providing a workpiece having a target surface and placing the workpiece on an alignment fixture, wherein the alignment fixture has indexing pins; 
aligning the indexing holes on the release tape with the indexing pins of the alignment fixture; 
placing the release tape with the desired solder shape pattern of elements on the target surface; 
pressing the elements onto the target surface; 
removing the release tape;
wherein the step of removing the release tape is by photonic means; and bonding the pattern of the solder preforms to the target surface;
wherein the solder preforms are placed on the target surface with less than 50 microns spatial accuracy; and 
wherein the alignment fixture aligns and assembles separate components.
Concerning the indexing pins, holes and the separate components:
The examiner notes that indexing/centering/aligning/positioning pin jigs are extremely well-known concept in the arts since they are commonly used to facilitate the aligning and stacking of layers of various elements are across a multitude of arts.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Even so, Gondotra teaches a fixture for aligning and stacking layers (412, 414, 416), which are eventually soldered together, wherein fixture base (402) comprises tooling pins (404) and the layers comprise apertures (408) so that the stacking of the layers can be accurately and repeatedly stacked for each assembly; 4:16-68 and figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the well-known aligning pin jig concept of Gondotra into Johnson in order to be able to accurately and repeatedly place the tape onto the PCB or to be able to do so by hand.  In doing so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that one must incorporate apertures into the tape and the PCB in order to be able to stack them.  Additionally, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to stack multiple components as taught by Gondotra in order to form the desired electronic assembly.     
Concerning the ribbon cutting and placing and ribbon tape combo:
Johnson teaches the solder layer can be laminated using sheet stock; 4:31-35
Cheung teaches a method of making assembly (20) which comprises support (25) and thin metal films (23) applied by any means, including laminating, thereon, wherein the support comprises a flexible membrane layer (24), the complex shapes (34) are laser cut only into films (23), and negative ground (37) is lifted/peeled to form complex shapes/elements, the elements may be semiconductor device elements or pads.  Afterwards, the elements are aligned and bonded to substrate (50) and then the support is removed; 2:34-37, 5:54-67, 6:1-6, 6:-26, 6:45-67, 7:1-65, and figures 1-9.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the laser cutting of the assembly into Johnson in order to reduce the number of manufacturing steps.  In doing so, a length of structure (100) would first be laminated/placed onto tape (302) to form a structure tape combo, then laser cut to form the element/pad, and afterwards the negative portion would be lifted/peeled away.      
The examiner notes that metal/solder ribbons are extremely well-known in the art since they can be purchased.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to laminate structure (100) using a piece cut from a ribbon in order to size the structure for the substrate/piece of tape at hand and/or to automate the process.
Concerning the laser micromachining system and functions:
The examiner notes that the claimed laser micromachining system and functions are well-known art since such systems with the claimed functions can be purchased.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Johnson teaches structure (100) is laser cut while being held on vacuum chuck (1102); figure 11.  
Unrath teaches laser processing apparatus (100) that comprises vacuum chuck (106) on x-y positioning system (108) and galvo system (110); 0003, 0025-0027, and figure 1.  
 Nantel teaches a laser system having auto-focusing wherein the distance between the laser and the workpiece is adjusted based on an image from a camera; abstract and figure 1.
Note that Cheung is open to carrier (44) to being any conventional support and can form part of machining unit (18); 5:7-18.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any known laser micromachining system like that of Unrath since Cheung is concerned with laser cutting on the micro scale and in doing so one would place the structure tape combo on the vacuum chuck while cutting.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a laser micromachining system with the auto-focusing system of Nantel in order to keep the cutting depth uniform.  
Concerning the creating indexing hole step:
At this point, it has been established that it is obvious to laser machine the structure tape combo and to stack the combo and substrate using an alignment pin jig.  However, that is not possible unless the combo has apertures as taught by Gondotra.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create those apertures in the combo during the laser machining step since the laser is capable of doing so and/or to avoid having to incorporate a different apparatus for doing so.       
Concerning the pressing of the elements onto the target surface:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to press the structures when placing as shown in Johnson figure 5 in order to ensure that they make contact with the paste/substrate.  
Concerning the Photonic release tape: 
While Johnson teaches the tape is water soluble he is open to any tape; 8:63-64.
Cheung teaches the membrane (24) release by peeling/lifting; column 7.
AAPA teaches that heat (Nitto “Revalpha”) and photonic (DU-300) release tapes are known; pg. 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any know release tape, including those as taught by AAPA; minus any unexpected results.    
Concerning the spatial accuracy:
Cheung teaches the thickness of the films is generally 0.1-100 microns; 6:29-32.  
Since the thickness of the films is in the micron range it stands to reason that the spacing between shapes is also a similar micron range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to space the elements within 50 microns or less in order to keep/reduce the size of the electronic component being made.  
Concerning any claimed results:
Since the prior art process, i.e. the process based on the (combined) prior art reference(s) above, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result.  This reasoning applies to any claim below where a result is claimed.   
Regarding claim 2, Johnson does not teach:
wherein the step of laser-cutting an outline or perimeter of a desired solder shape is to a depth that maintains the integrity of the release tape; and
wherein the step of laser-cutting an outline or perimeter of a desired solder shape is to a depth to a surface of the release tape.
However, Chueng teaches that only the metal films are cut without completely through; 2:10-24 and figures 2-4.
Thus the incorporation of Cheung meets this limitation.  
Regarding claim 5, the limitations of this claim are addressed in the rejection of claim 1.
Regarding claim 9, all of the limitations of this claim are taught in the rejection of claim 1 except:
placing a receiving sample with a target surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to test method using a sample workpiece in order to ensure the reliability of the method.   Additionally, any workpiece can be considered to be a receiving sample.  
Regarding claim 10, the following is addressed in the rejection of claim 1 above:
wherein the step of removing the release tape is by thermal/photonic means.
What is not addressed is:
the step of making solder bonds of an electronic circuit on a flexible substrate.
Note that this limitation does not refer to any element in claim 1 and thus is interpreted as a step that may happen independently from the method of claim 1.
In this case, it is well-known in the art to solder flexible substrates since they have electrical circuits terminating in contact pads/lands.  
Even so, Cheung teaches soldering flexible substrates; 7:27-40. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a PCB flexible into Johnson in order to manufacture a desired electronic assembly.
Regarding claims 12 and 13, these claims do not refer to any element in claim 1 and thus are interpreted as a step that may happen independently from the method of claim 1:
the step of bonding electrical elements or structures originating from separate layers; and
the step of bonding superconducting elements or structures originating from separate layers.
In this case it is well-known in the art to bond electrical/superconducting elements since there are whole industries developed around this.  
Even so, Johnson pad structures (100) are made from separate layers and bonded to a PCB; see figures 2 and 5.   
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,994,918 B2) in view of Gondotra et al. (US 5,088,639), Cheung et al. (US 6,210,514 A1), Unrath (US 2014/0263223 A1), Nantel et al. (US 6,621,060 B1), and Applicant’s Admitted Prior Art (AAPA) as applied to claim 1 above, and further in view of Kim et al. (US 2016/0056091 A1).
Regarding claim 4, the following is addressed in the rejection of claim 1 above:
wherein the step of creating indexing holes through the release tape is by laser cutting; 
What is not addressed is:
wherein the alignment fixture aligns and assembles on a curved surface.
Kim teaches a curved flexible PCB (200); figure 1.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a curved surface in the fixture in order to manufacture curved electronic workpieces like that of Kim.
Regarding claim 10, the following is addressed in the rejection of claim 1 above:
wherein the step of removing the release tape is by thermal means.
What is not addressed is:
the step of making solder bonds of an electronic circuit on a flexible substrate.
Note that this limitation does not refer to any element in claim 1 and thus is interpreted as a step that may happen independently from the method of claim 1.
Even so, Cheung teaches soldering flexible substrates; 7:27-40. 
Kim teaches a curved flexible PCB (200); figure 1.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the Johnson PCB flexible in order to manufacture a desired electronic assembly.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 6,994,918 B2) in view of Gondotra et al. (US 5,088,639), Cheung et al. (US 6,210,514 A1), Unrath (US 2014/0263223 A1), Nantel et al. (US 6,621,060 B1), and Applicant’s Admitted Prior Art (AAPA) as applied to claim 1 above, and further in view of Juskey et al. (US 5,323,947).
Regarding claims 6 and 7, Johnson does not teach:
the step of aligning the indexing holes with indexing pins on a reel; and
step of utilizing the method in a reel-to-reel system.
Juskey teaches tape (300) having solder preforms (304) arranged in a predetermined pattern on carrier tape (402) to be used on a reel wherein the tape has sprocket holes (308) for use in transporting and aligning the carrier tape with a tooling fixture for applying the solder preforms; 3:19-49, 4:41-49, and figures 5 and 6.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the reel system of Juskey into Johnson in order to speed up the process.  In doing so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cut the indexing/sprocket holes into the film structure during the laser micromachining step in order to save time and/or to avoid having to incorporate a different apparatus for doing so.  Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a reel to reel system since they are extremely well-known and/or to have a supply reel and a take-up reel. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735       

/ERIN B SAAD/Primary Examiner, Art Unit 1735